Citation Nr: 0903172	
Decision Date: 01/29/09    Archive Date: 02/09/09

DOCKET NO.  05-25 590	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, 
South Carolina


THE ISSUE

Entitlement to an initial rating greater than 10 percent 
for residuals of a stroke
. 


REPRESENTATION

Appellant represented by:	South Carolina Office of 
Veterans Affairs



WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

S.M. Cieplak, Counsel


INTRODUCTION

The veteran served on active duty from January 1969 to 
December 1972 and from February 1973 to July 1994.

This appeal comes before the Board of Veterans' Appeals 
(Board) on appeal from a March 2003 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Buffalo, New York.

In December 2007, the Board remanded this matter to the RO to 
afford due process and for other development.  Following its 
completion of the Board's requested actions, the RO continued 
the denial of the veteran's claim (as reflected in an October 
2008 supplemental SOC (SSOC)) and returned this matter to the 
Board for further appellate consideration. 


FINDINGS OF FACT

1.  All notification and development action needed to fairly 
adjudicate the claims on appeal has been accomplished. 

2.  The veteran's service-connected stroke residuals manifest 
by subjective complaints of mild memory loss.


CONCLUSION OF LAW

The criteria are not met for initial rating higher than 10 
percent for residuals of a stroke.  38 U.S.C.A. §§ 1155, 5107 
(West 2002); 38 C.F.R. §§ 4.1-4.7, 4.14, 4.20, 4.21, 4.124a, 
Diagnostic Code 8009 (2008).



REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Veterans Claims Assistance Act

The provisions of the Veterans Claims Assistance Act of 2000 
(VCAA), codified at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 
3.326(a), and as interpreted by the United States Court of 
Appeals for Veterans Claims (the Court) have been fulfilled 
by information provided to the veteran in letters from the RO 
dated in January 2002, November 2002, March 2006 and January 
2008.  Those letters notified the veteran of VA's 
responsibilities in obtaining information to assist the 
veteran in completing his claim, identified the veteran's 
duties in obtaining information and evidence to substantiate 
his claim, and requested that the veteran send in any 
evidence in his possession that would support his claim.  
(See 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a)), 
Quartuccio v. Principi, 16 Vet. App. 183 (2002), Pelegrini v. 
Principi, 18 Vet. App. 112 (2004).  See also Mayfield v. 
Nicholson, 19 Vet. App. 103, 110 (2005), reversed on other 
grounds, 444 F.3d 1328 (Fed. Cir. 2006), Dingess/Hartman v. 
Nicholson, 19 Vet. App. 473 (2006); Mayfield v. Nicholson 
(Mayfield II), 20 Vet. App. 537 (2006).

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his or her representative, if any, of any 
information, and any medical or lay evidence, that is 
necessary to substantiate the claim.  38 U.S.C.A. § 5103(a) 
(West 2002 & Supp. 2007); 38 C.F.R. § 3.159(b) (2007); 
Quartuccio v. Principi, 16 Vet. App. 183 (2002).  Formerly, 
the elements of proper notice included informing the claimant 
of any information and evidence not of record (1) that is 
necessary to substantiate the claim; (2) that VA will seek to 
provide; (3) that the claimant is expected to provide; and 
(4) must ask the claimant to provide any evidence in her or 
his possession that pertains to the claim in accordance with 
38 C.F.R. § 3.159(b)(1).  Section 3.159 was recently amended, 
effective May 30, 2008 as to applications for benefits 
pending before VA on or filed thereafter, to eliminate the 
requirement that VA will request the claimant to provide any 
evidence in the claimant's possession that pertains to the 
claim.  73 Fed. Reg. 23353 (April 30, 2008). 

VCAA-compliant notice must be provided to a claimant before 
the initial unfavorable decision on a claim for VA benefits 
by the agency of original jurisdiction (in this case, the RO, 
to include the AMC).  Id; Pelegrini, 18 Vet. App. at 112.  
See also Disabled American Veterans v. Secretary of Veterans 
Affairs, 327 F.3d 1339 (Fed. Cir. 2003).  However, the VCAA 
notice requirements may, nonetheless, be satisfied if any 
errors in the timing or content of such notice are not 
prejudicial to the claimant.  Id.
 
The veteran has been made aware of the information and 
evidence necessary to substantiate his claim and has been 
provided opportunities to submit such evidence.  The RO has 
properly processed the appeal following the issuance of the 
required notice.  Moreover, all pertinent development has 
been undertaken, examinations have been performed, and all 
available evidence has been obtained in this case.  The 
appellant has not identified any additional evidence that 
could be obtained to substantiate the claim.  Clearly, from 
submissions by and on behalf of the veteran, he is fully 
conversant with the legal requirements in this case.  Thus, 
the content of these letters complied with the requirements 
of 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b).  No 
further action is necessary for compliance with the VCAA.  In 
January 2008, he formally indicated that he had no additional 
evidence or information to submit with respect to his claim.   

The Board has reviewed all the evidence in the veteran's 
claims file, which includes his written contentions, service 
treatment records, VA medical records and examination 
reports.  Although this Board has an obligation to provide 
adequate reasons and bases supporting this decision, there is 
no requirement that the evidence submitted by the veteran or 
obtained on his behalf be discussed in detail.  Rather, the 
Board's analysis below will focus specifically on what 
evidence is needed to substantiate the claim and what the 
evidence in the claim file shows, or fails to show, with 
respect to the claim.  See Gonzales v. West, 218 F.3d 1378, 
1380-81 (Fed. Cir. 2000).  



Background

Service treatment records reflect symptomatology likely 
representative of a stroke while the veteran was in service 
in 1977.  The veteran filed his claim for service connection 
some years thereafter in July 2000.  Service connection was 
established for stroke residuals pursuant to a March 2003 
rating.

A July 2001 letter from a private physician noted that in 
1998 the veteran had presented with symptoms of left arm and 
leg weakness at that time and that a 1998 MRI showed previous 
mini strokes, and it was more likely than not that he 
suffered a stroke in service in 1977.

A June 2002 VA examination was afforded, at which time the 
veteran reported that his disorder had stabilized without 
further episodes of weakness.  Neurologically, he was 
completely asymptomatic.  There was no evidence of 
cerebrovascular problems at that time.  

A November 2002 private neurological examination afforded in 
the context of a Social Security disability claim noted no 
evidence of remote or recent memory impairment.  He denied 
symptoms of cardiovascular and/or cerebrovascular disease.  
His vision was corrected to 20/20.  Gait and station were 
normal.  The examiner commented that the veteran exhibited no 
or few residual signs or symptoms of his history of cerebral 
vascular accident other than subjectively reported short term 
memory loss.  

He was afforded another VA examination in January 2003, at 
which time the veteran did not exhibit any clinical evidence 
of motor or sensory deficit, but he reported subjective 
difficulty with recall.  

Outpatient treatment records reflect post service treatment 
for hypertension  

The veteran was afforded another VA examination in June 2005.  
He exhibited a normal orientation and no symptoms.  He 
claimed difficulty with recall.  No sensory deficits were 
appreciated.  The examiner commented that although the stroke 
episode described by the veteran typically resolved over 
several weeks, a neurological evaluation and a more current 
brain MRI was recommended.  

An MRI was afforded in July 2005, which revealed unremarkable 
white-grey matter differentiation and no evidence of 
hemorrhage, masses, mass effect, edema or shift of structure.  
Cerebellar hemisphere and brainstem were unremarkable.  
Impression was prominence of the vessel within the right 
ambient cistern probably the right posterior cerebral artery.  
Otherwise, the brain MRI was within normal limits.  

Outpatient treatment records from September 2005 report 
episodic visual phenomena of uncertain etiology along with 
history of closed head injuries.   

The Board points out that the veteran failed to report for a 
VA examination in September 2008 arranged to determine the 
current extent and severity of his service-connected stroke 
residuals.  

Analysis

Disability ratings are rendered upon the VA's Schedule for 
Rating Disabilities as set forth at 38 C.F.R. Part 4.  The 
percentage ratings represent as far as can practicably be 
determined the average impairment in earning capacity in 
civil occupations.  The disability must be viewed in relation 
to its history.  38 C.F.R. § 4.1.  The higher evaluation 
shall be assigned where the disability picture more nearly 
approximates the criteria for the next higher evaluation.  38 
C.F.R. § 4.7.  While lost time from work related to a 
disability may enter into the evaluation, the rating schedule 
is "considered adequate to compensate for considerable loss 
of working time from exacerbations proportionate" with the 
severity of the disability.  38 C.F.R. § 4.1.  

The United States Court of Appeals for Veterans Claims 
(hereinafter, "Court") has held that, in a claim of 
disagreement with the initial rating assigned following a 
grant of service connection, separate ratings can be assigned 
for separate periods of time, based on the facts found.  
Fenderson v. West, 12 Vet. App. 119 (1999). 

In adjudicating the increased rating claim, the Board 
determines whether (1) the weight of the evidence supports 
the claim, or (2) the weight of the "positive" evidence in 
favor of the claim is in relative balance with the weight of 
the "negative" evidence against the claim: the appellant 
prevails in either event.  However, if the weight of the 
evidence is against the appellant's claim, the claim must be 
denied.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102;  Gilbert 
v. Derwinski, 1 Vet. App. 49 (1990). 

At the outset, the Board observes that the duty to assist is 
not a one-way street.  See Wood v. Derwinski, 1 Vet. App. 
190, 193 (1991).  Under VA regulations, it is incumbent upon 
the veteran to submit to a VA examination if he is applying 
for, or in receipt of, VA compensation or pension benefits.  
See Dusek v. Derwinski, 2 Vet. App. 519 (1992).  He must be 
prepared to meet his obligations by cooperating with VA 
efforts to provide an adequate medical examination.  See 
Olson v. Principi, 3 Vet. App. 480 (1992).  Individuals for 
whom examinations have been authorized and scheduled are 
required to report for such examinations.  38 C.F.R. § 
3.326(a).  The veteran has not satisfied his responsibilities 
in the development of his claim.  In light of the foregoing, 
the Board finds that VA has developed all relevant facts to 
the extent possible; no further assistance to the veteran in 
developing the facts pertinent to the duty to assist.  In 
this instance, it seems that the appellant has failed to 
cooperate with the VA by not showing up for scheduled medical 
examinations, to the detriment of his claim.

Controlling law provides that when a claimant fails to report 
for an examination scheduled in conjunction with a claim for 
an original compensation claim, the claim shall be rated on 
the evidence of record and, in cases of an increased 
evaluation, the claim shall be denied.  See 38 C.F.R. § 3.655 
(2007).  The Board notes that the veteran was duly notified 
as to scheduled examination and has not since supplied any 
legitimate excuse and/or indicated a willingness to attend an 
examination.

Under Diagnostic Code 8009, a 10 percent rating is warranted 
for minimum residuals of a stroke.  The next highest rating, 
100 percent, is warranted for the first six months after a 
veteran has a brain vessel hemorrhage.  Diagnostic Code 8009 
instructs the rater to formulate the evaluation based upon 
residuals of the hemorrhage after the first six months have 
passed.  38 C.F.R. § 4.12a, Diagnostic Code 8009.  It is 
required that there be ascertainable residuals for a minimum 
rating under Diagnostic Code 8009.  The record does not 
demonstrate objective evidence of abnormal motor and/or 
sensory impairment.  His visual fields are full and his gait 
is reported as unremarkable.  Apart from minimal residuals of 
reported memory deficits, there are no residuals attributable 
to the service connected residuals of a stroke.  

After consideration of all of the evidence, the Board finds 
that the preponderance of the evidence is against the claim.  
Because the preponderance of the evidence is against the 
claim, the benefit of the doubt doctrine is not for 
application.  38 U.S.C.A. § 5107 (West 2002); Ortiz v. 
Principi, 274 F.3d 1361 (2001) (the benefit of the doubt rule 
applies only when the positive and negative evidence renders 
a decision "too close to call").   

There is no competent evidence of record which indicates that 
the veteran's stroke residuals have caused marked 
interference with employment beyond that which is 
contemplated under the schedular criteria, or that there has 
been any necessary inpatient care.  Thus, there is no basis 
for consideration of an extraschedular evaluation under the 
provisions of 38 C.F.R. § 3.321(b)(1).  Shipwash v. Brown, 8 
Vet. App. 218, 227 (1995).  There is nothing in the evidence 
of record to indicate that the application of the regular 
schedular standards is impractical in this case.  See Bagwell 
v. Brown, 9 Vet. App. 337, 338-9 (1996). 


ORDER

Entitlement to increased evaluation for stroke residuals is 
denied. 



____________________________________________
WAYNE M. BRAEUER
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


